Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 14, 16-20 are pending in the current application.  
2.	This application is a 371 of PCT/IN2019/050070 01/30/2019 and claims priority to INDIA 201821003879 02/01/2018.
Response to Amendment/Reasons for Allowance
3.	The rejections of cancelled claims are withdrawn. 
	The following is an examiner’s statement of reasons for allowance: The prior art of Zhang teaches the Bischler-Napieralski reaction of the methylated dopamine derivatives, however claim 14 has the steps reversed and conducts the reaction directly on dopamine HCl, step (ii).  This is generally known in the art to be an ill-advised strategy, although such comments are rarely made directly.  This is because the reaction tends to produce complex mixtures and the products are oxidatively unstable, readily oxidizing in air to the unsaturated isoquinolines.  Almost universally the hydroxy groups are protected for this reason before conducting the Bischler-Napieralksi reaction.  If the hydroxy substituted derivatives are desired as products the methoxy group or other protecting group is cleaved later in the sequence.  The paper to Solecka “New Derivatives of 3,4-Dihydroisoquinoline-3-carboxylic Acid with Free-Radical Scavenging, D-Amino Acid Oxidase, Acetylcholinesterase and Butyrylcholinesterase Inhibitory Activity” Molecules 2014, 19, 15866-15890 is illustrative, and while working on some further substituted compounds, the observations are typical.  See the discussion on page 15869, for the sequence in Scheme 1 of 3a-d, f-l to f-l under the same conditions, “The most problematic was purification of polyhydroxylated derivatives of 3,4-dihydroisoquinoline- 3-carboxylic acid 5. The products are sensitive to air and bases giving aromatic derivatives of isoquinolines.” The yields are poor to bad (8%), particularly for the 3,4 hydroxylated series compounds.  One may also consider the reactions in Jansen US 3,823,148 where the same reaction is disclosed at column 2 lines 45-59.  Jansen points out that his process, the same step in step (ii) claim 14, does not encompass dopamine, at column 3 lines 3-9, “with the proviso that R1 and R2 are not hydrogen.  These later compounds, i.e. dihydroisoquinolines containing hydroxyl groups in position 6- or 7- can be prepared from the corresponding dihydroisoquinolines having protected groups convertible to hydroxyl group (e.g. ether groups) in those positions.  Thus, for example a 6,7-dimethoxyisoquinoline can be hydrolysed.”  Therefore the non-exemplified method of claim 14 with a direct Bischler-Napieralski reaction on dopamine, while possibly providing some product, is of limited utility and directly taught away from by those familiar with this chemistry in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims  14, 16-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625